           Case 4:21-cv-00511-JM Document 2 Filed 06/15/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHRISTOPHER BLAIR DISHAUN ROBINSON                                                   PLAINTIFF
ADC #164517

V.                             CASE NO. 4:21-cv-00511 JM

COBBS, et al.                                                            DEFENDANTS

                                             ORDER

       Plaintiff Christopher Blair Dishaun Robinson, currently in custody at the East Arkansas

Regional Unit of the Arkansas Department of Correction, filed a pro se complaint pursuant to 42

U.S.C. § 1983. (Doc. No. 1).

       The Prison Litigation Reform Act (“PLRA”) of 1996 enacted what is commonly referred

to as the “three strikes” provision, codified at 28 U.S.C. § 1915(g). Martin v. Shelton, 319 F.3d

1048, 1050 (8th Cir. 2003). It reads, in relevant part:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or appeal
       in a court of the United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted, unless the
       prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). The Eighth Circuit has upheld the constitutionality of the three-strikes

provision. Higgins v. Carpenter, 258 F.3d 797, 801 (8th Cir. 2001).

       Robinson is a “three-striker” within the meaning of the PLRA. Records in the office of the

Clerk of Court for the Eastern District of Arkansas reveal that Robinson has had three prior civil

actions dismissed for failure to state a claim upon which relief may be granted. See Robinson v.

Johnson, et al., 4:17CV00189 KGB; Robinson v. Brooks, et al., 5:17CV00101 LJH; and Robinson

v. Atkins, et al., 4:16CV00548 JM.
            Case 4:21-cv-00511-JM Document 2 Filed 06/15/21 Page 2 of 3




       Robinson nonetheless may proceed in forma pauperis if he establishes that he is in

imminent danger of serious physical injury. See 28 U.S.C. § 1915(g); Ashley v. Dilworth, 147

F.3d 715, 717 (8th Cir. 1998). Robinson explains that the Parole Board denied him parole on

March 19, 2020 “without telling [him] what [he] should do to make parole” and on March 18,

2021 based on a disciplinary Robinson says did not exist. (Doc. No. 1 at 5). Robinson maintains

his due process rights were violated in connection with the denial of his parole and that the denial

constituted discrimination. (Id.). He also alleges he is not receiving his mail as he should and that

he cannot go outside. (Id.) Robinson claims “this Covid thing has hit [his] family hard” and he

needs to be able to care for his relatives. (Id. at 6). According to Robinson, the denial of his parole

has caused him to lose weight, black out, and have chest pains. (Id.) He also claims he is in

imminent danger of serious physical injury because he is mentally ill. (Id.) Robinson provides no

further information about his mental illness or the danger in which he allegedly finds himself.

       Robinson’s allegations do not satisfy the imminent danger exception to the three strikes

rule. Further, no nothing in Robinson’s Complaint otherwise suggests that he is in imminent

danger. Because Robinson has not established imminent danger, it would be futile to direct him

to file a motion to proceed in forma pauperis.          Rather, he must pay the $402 filing and

administrative fee if he wishes to continue with this case.

       IT IS THEREFORE ORDERED THAT:

       1.      Robinson’s complaint is DISMISSED WITHOUT PREJUDICE. Should he wish

to continue this case, Robinson must submit the statutory filing and administrative fees of $402 to

the Clerk of the Court, noting the above case style number, within thirty (30) days of the entry date

of this order, along with a motion to reopen the case. Upon receipt of the motion and full payment,

this case will be reopened.



                                                 -2-
            Case 4:21-cv-00511-JM Document 2 Filed 06/15/21 Page 3 of 3




       2.     The Court CERTIFIES that an in forma pauperis appeal from this order or any

judgment entered hereunder would not be taken in good faith.

       DATED this 15th day of June, 2021.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                             -3-
